
	

114 HR 3208 IH: Retired Civil Servant Military Service Restoration Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3208
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. O’Rourke introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to clarify the timing of deposits relating to the Civil
			 Service Retirement System with respect to crediting military service, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Retired Civil Servant Military Service Restoration Act of 2015. 2.Retroactive military service deposit under Civil Service Retirement System (a)Timing of depositSection 8334(j) of title 5, United States Code, is amended by adding at the end the following:
				
					(6)
 (A)A deposit described under paragraph (1) may be made by an employee or Member at any time before or after the date of separation on which the entitlement to any annuity under this subchapter is based.
 (B)With respect to a deposit made after such date pursuant to subparagraph (A)— (i)the deposit shall include interest computed in accordance with subsection (e); and
 (ii)the annuity or lump-sum payable after such deposit is made shall include interest computed in accordance with this subchapter.
							.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to any employee or Member (as such terms are defined in section 8331 of title 5, United States Code) who retires on or after September 8, 1982.
 (c)Retirement counselingSection 8350(c)(1) of such title is amended by striking title, and and inserting title, shall ensure that employees and Members who served in the Armed Forces are made aware of crediting military service pursuant to sections 8332 and 8334 of this title, and.
			
